Dismissed and Memorandum Opinion filed December 3,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00827-CV
____________
 
IN THE INTEREST OF R.S., a child
 
 

 
On Appeal from the 310th District Court
Harris County, Texas
Trial Court Cause No. 2008-32563
 

 
M E M O R
A N D U M   O P I N I O N
Appellant Erica Haywood filed a notice of appeal on September
22, 2009, attempting to appeal from orders signed by the trial court from
October 2008 to the present in the underlying proceeding terminating her
parental rights. An appeal from the final judgment signed October 9, 2008, in
the underlying case has previously been determined by this court. See In the
Interest of R.S., No. 14-08-01013-CV (Tex. App.—Houston [14th Dist.] Oct.
1, 2009, no pet. h.) (mem. op.). Appeals of the Placement Review Orders and
other subsequent post-judgment orders are not authorized. Generally, appeals
may be taken only from final judgments. Lehmann v. Har‑Con Corp.,
39 S.W.3d 191, 195 (Tex. 2001). In addition, a notice of appeal must be filed
within thirty days after the judgment or other appealable order is signed when
appellant has not filed a timely motion for new trial, motion to modify the
judgment, motion to reinstate, or request for findings of fact and conclusion
of law. See Tex. R. App. P. 26.1.
On November 4, 2009, notification was transmitted to all
parties of the court=s intention to dismiss the appeal for want of jurisdiction. See
Tex. R. App. P. 42.3(a). Appellant filed no response. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.